Case 2:20-cv-02624-TC-ADM Document 58 Filed 06/03/21 Page 1 of 5




                       In the United States District Court
                            for the District of Kansas
                                  _____________

                         Case No. 2:20-cv-02624-TC-ADM
                                _____________

                    MARTIN J. WALSH, SECRETARY OF LABOR,
                        U.S. DEPARTMENT OF LABOR,

                                         Plaintiff

                                            v.

                            DANIEL L. WHITNEY, ET AL.,

                                        Defendants
                                   _____________

                                       ORDER

         WHEREAS, the above-captioned action has been filed pursuant
     to the Secretary of Labor’s authority under the Employee Retirement
     Income Security Act of 1974 (“ERISA”), 29 U.S.C. § 1001 et seq., al-
     leging fiduciary violations resulting in the failure of Medova Healthcare
     Financial Group, LLC (“Medova”), to pay claims incurred by em-
     ployee benefit plans administered by the Independent Fiduciary
     (“Plans”); and

         WHEREAS, on March 18, 2021, the Court appointed Receiver-
     ship Management, Inc., to serve as an independent fiduciary (“Inde-
     pendent Fiduciary”) to administer the Plans; and

         WHEREAS, the Court has entered an Order giving the Independ-
     ent Fiduciary control over the Plans’ assets; and

         WHEREAS, litigation and collection activities are pending or are
     anticipated against against Daniel L. Whitney, individually, and
     Michelle Willson, individually; Medova; its Lifestyle Health Plans;1

     1
      These plans include the Lifestyle Health Plans Group Benefit Program, Lifestyle
     Health Plans – Level Funded Group Benefits, Level Funded Lifestyle Self-Insured
     Health Plan, and Lifestyle Health Plans.




                                            1
Case 2:20-cv-02624-TC-ADM Document 58 Filed 06/03/21 Page 2 of 5




     Midlands Casualty Insurance Company, Inc.; Just Diabetic Supplies,
     LLC; Advent Health Services, LLC d/b/a DirectHealth; Benison Cap-
     ital Advisors, Inc.; Patrick Enterprises, Inc.; the Independent Fiduci-
     ary; the Plans; any Plan assets; or any of the Plans’ participants or ben-
     eficiaries relating to unpaid benefit claims; and

         WHEREAS, the Court deems it necessary to avoid, to the extent
     possible, any unnecessary drain of the Plans’ assets that would result
     from litigation involving these Defendants, the Independent Fiduciary,
     the Plans, and the assets, participants, and beneficiaries of the Plans;
     and

         WHEREAS, the Court deems it necessary to protect, to the extent
     possible, the participants and beneficiaries from litigation and collec-
     tion activities relating to unpaid claims; and

         WHEREAS, the Court is vested with the authority to stay and en-
     join actions in aid of its jurisdiction over this action by the All Writs
     Act, 28 U.S.C. § 1651, including litigation seeking to collect assets of
     the Plans and collection activities by health care providers against Dan-
     iel L. Whitney, individually, and Michelle Willson, individually;
     Medova; its Lifestyle Health Plans; Midlands Casualty Insurance Com-
     pany, Inc.; Just Diabetic Supplies, LLC; Advent Health Services, LLC
     d/b/a DirectHealth; Benison Capital Advisors, Inc.; Patrick Enter-
     prises, Inc.; the Independent Fiduciary; the Plans; any Plan assets; or
     any of the Plans’ participants or beneficiaries relating to unpaid benefit
     claims;

         WHEREAS, the authority conferred by the All Writs Act “extends,
     under appropriate circumstances, to persons, who, though not parties
     to the original action or engaged in wrongdoing, are in a position to
     frustrate the implementation of a court order or the proper administra-
     tion of justice,” United States v. N.Y. Tel. Co., 434 U.S. 159, 174 (1977);

         WHEREAS, the Anti-Injunction Act, 28 U.S.C. § 2283, does not
     bar the Court from issuing injunctions as to pending state court pro-
     ceedings because the injunction is necessary in aid of this Court’s ju-
     risdiction. Injunctions against state court actions are proper pursuant
     to this exception to the Anti-Injunction Act, even during in personam
     proceedings, where the proceeding before the court is “the virtual
     equivalent of a res over which the district court requires full control,”
     Wyly v. Weiss, 697 F.3d 131, 138 (2d Cir. 2012) (quoting In re Baldwin
     United Corp., 770 F.2d 328, 337 (2d Cir. 1985));




                                         2
Case 2:20-cv-02624-TC-ADM Document 58 Filed 06/03/21 Page 3 of 5




         IT IS HEREBY ORDERED that:

         1. All state court, federal court, administrative, or arbitration ac-
     tions against Daniel L. Whitney, individually, and Michelle Willson, in-
     dividually; Medova; its Lifestyle Health Plans; Midlands Casualty In-
     surance Company, Inc.; Just Diabetic Supplies, LLC; Advent Health
     Services, LLC d/b/a DirectHealth; Benison Capital Advisors, Inc.;
     Patrick Enterprises, Inc.; the Independent Fiduciary; the Plans; any
     Plan assets; or any of the Plans’ participants or beneficiaries relating to
     unpaid benefit claims incurred by the Plans and their participants and
     beneficiaries, whether filed by or on behalf of participants, participat-
     ing employers, health care providers, collection agencies, or others, are
     hereby stayed and enjoined pending the final disposition of this action,
     or until further order of this Court.

          2. All collection activities against Daniel L. Whitney, individually,
     and Michelle Willson, individually; Medova; its Lifestyle Health Plans;
     Midlands Casualty Insurance Company, Inc.; Just Diabetic Supplies,
     LLC; Advent Health Services, LLC d/b/a DirectHealth; Benison Cap-
     ital Advisors, Inc.; Patrick Enterprises, Inc.; the Independent Fiduci-
     ary; the Plans; any Plan assets; or any of the Plans’ participants or ben-
     eficiaries relating to unpaid benefit claims are hereby enjoined pending
     the final disposition of this action, or until further order of this Court.

          3. Except as set forth in Paragraphs 11 and 12, all health care
     providers, collection agencies, Plan participants or beneficiaries, par-
     ticipating employers, or other persons having actual knowledge of this
     Order are enjoined from filing, prosecuting, or enforcing any state or
     other federal court action or taking any collection action against Daniel
     L. Whitney, individually, and Michelle Willson, individually; Medova;
     its Lifestyle Health Plans; Midlands Casualty Insurance Company, Inc.;
     Just Diabetic Supplies, LLC; Advent Health Services, LLC d/b/a Di-
     rectHealth; Benison Capital Advisors, Inc.; Patrick Enterprises, Inc.;
     the Independent Fiduciary; the Plans; any Plan assets; or any of the
     Plans’ participants or beneficiaries for payment of monies that consti-
     tute liabilities or allowable charges against the Plans, including, but not
     limited to, related claims for attorneys’ fees, costs, and other demands,
     pending the final disposition of this action or until further order of this
     Court.

        4. All known creditors of the Plans, collection or credit reporting
     agencies, and their agents are prohibited from making or continuing to
     make any adverse credit reports regarding participants or beneficiaries




                                         3
Case 2:20-cv-02624-TC-ADM Document 58 Filed 06/03/21 Page 4 of 5




     of the Plans for nonpayment of monies from health claims, while they
     participated in or were covered by the Plans.

         5. The Independent Fiduciary shall cause a copy of this Order to
     be served by United States mail or electronic mail upon all employer
     sponsors of the Plans. The Plans’ sponsors shall cause a copy of this
     Order to be served by United States mail or electronic mail upon all
     participants and beneficiaries of their respective Plans.

         6. The Independent Fiduciary shall cause a copy of this Order to
     be served by United States mail or electronic mail upon all persons or
     entities of which it is or becomes aware are parties to any litigation
     stayed or enjoined by this Order.

         7. The Independent Fiduciary shall cause a copy of this Order to
     be served by United States mail or electronic mail upon all known or
     discovered creditors of the Plans, participants, and beneficiaries, and
     any collection or credit reporting agencies and their agents, who may
     be affected by this Order.

         8. The Independent Fiduciary shall keep a record, available for
     review by the Court, of the names and addresses of all individuals and
     entities served pursuant to paragraphs 5, 6, and 7 of this Order.

         9. Excluded from this Order are any actions, whether legal, equi-
     table, or administrative in nature, by the Secretary of Labor or any
     other federal governmental authority and any state or state agency.

          10. This Order expressly applies to any actions, whether legal, eq-
     uitable, or administrative in nature against individual defendants Dan-
     iel L. Whitney and Michelle Willson, in their individual capacity. Ex-
     cluded from this Order are any actions, whether legal, equitable, or
     administrative in nature, against the owners, officers, or agents of De-
     fendants Midlands Casualty Insurance Company, Inc.; Just Diabetic
     Supplies, LLC; Advent Health Services, LLC d/b/a DirectHealth;
     Benison Capital Advisors, Inc.; or Patrick Enterprises, Inc., in their
     individual capacities.

         11. In any action stayed by this Order, Defendants shall and
     hereby do agree that any applicable statutes of limitations that have not
     run as of the date of the entry of this Order are tolled and/or waived
     and any defenses related to said statutes of limitation are tolled and/or
     waived with respect to the time period this Order is in effect.




                                        4
Case 2:20-cv-02624-TC-ADM Document 58 Filed 06/03/21 Page 5 of 5




         12. This Order does not preclude the filing and service of any law-
     suit in any court of competent jurisdiction for the purpose of preserv-
     ing said party’s claim (even if that party has knowledge of this Order),
     but any action filed after the entry of this Order is also to be stayed
     from proceeding, pursuant to the All Writs Act, 28 U.S.C. § 1651.

         13. Any objections to this Order shall be filed with the Court and
     served upon the parties herein within five business days of receipt of
     this Order.

     Date: June 3, 2021                      _s/ Toby Crouse
                                             Toby Crouse
                                             United States District Judge




                                        5
